 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5
      In re: PARLOR BELLEVUE LLC,
 6
                             Debtor.
 7
      EDMUND J. WOOD,
 8                                                      C18-1576 TSZ
                             Plaintiff,
 9                                                      ORDER
           v.
10
      SPINTOUCH INC.,
11
                             Defendant.
12

13         By Minute Order dated January 13, 2020, docket no. 8, the Court directed the

14 parties to file, within sixty (60) days thereafter, a Joint Status Report concerning the

15 status of their settlement negotiations. The Court having received no Joint Status Report,

16 and having taken judicial notice of the fact that the adversary proceeding between the

17 parties was dismissed with prejudice by the Bankruptcy Court upon the Trustee’s motion,

18 this action is hereby also DISMISSED with prejudice and without costs.

19         IT IS SO ORDERED.

20         Dated this 2nd day of April, 2020.

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
